Citation Nr: 0213393	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for deep venous 
insufficiency, left leg.

2.  Entitlement to service connection for venous 
insufficiency, left hand.

(The issues of entitlement to service connection for a nasal 
disorder; entitlement to service connection for arthritis, 
right hand fingers; entitlement to service connection for 
bilateral frostbite, feet; entitlement to service connection 
for sleep apnea; and entitlement to an evaluation in excess 
of 10 percent for left knee strain are also on appeal but 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to September 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in October 1995, October 1996, July 
1997, and March 1999.

The Board is undertaking additional development of the issues 
of entitlement to service connection for a nasal disorder; 
entitlement to service connection for arthritis, right hand 
fingers; entitlement to service connection for bilateral 
frostbite, feet; entitlement to service connection for sleep 
apnea; and entitlement to an evaluation in excess of 10 
percent for left knee strain.  This action is taken pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) (2)).  When 
it is completed, the Board will provide notice to the veteran 
of the development performed, as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issues of entitlement to service 
connection for deep venous insufficiency, left leg, and 
entitlement to service connection for venous insufficiency, 
left hand, has been obtained and developed by the agency of 
original jurisdiction.

2.  It is not shown that the circulatory deficiencies in the 
veteran's left leg, claimed as deep venous insufficiency, are 
causally related to service.

3.  It is not shown that the circulatory deficiencies in the 
veteran's left hand, claimed as venous insufficiency, are 
causally related to service.


CONCLUSIONS OF LAW

1.  Service connection for deep venous insufficiency, left 
leg, is not warranted.  38 U.S.C.A. § 1110 (West 1991 and 
West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Service connection for venous insufficiency, left hand, 
is not warranted.  38 U.S.C.A. § 1110 (West 1991 and West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claims for 
service connection for deep venous insufficiency, left leg, 
and venous insufficiency, left hand.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159); and the recent decision of Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his two 
above-referenced claims, and of the specific reasons for 
denying both claims.  For instance, by letter dated in July 
1994, the RO contacted the Instituto San Pablo, a medical 
facility in Bayamón, Puerto Rico, which the veteran had 
identified as a source of medical evidence pertaining to his 
claims.  A month later, the RO informed the veteran that that 
specific evidence had not yet been received, and invited him 
to submit that evidence himself, in order to speed up the 
process of developing his claims.  The evidence was 
thereafter received, and associated with the record.  The RO 
also scheduled the veteran for a VA medical examination that 
was conducted in November 1994, with the purpose of 
clarifying the nature and etiology of both claimed vascular 
conditions.  Based on the RO's review of the evidence 
secured, to include the November 1994 medical examination 
report, the claim was denied by the RO, in an October 1995 
rating decision that the veteran appealed to the Board.  A 
thorough explanation of the RO's rationale for the denial, 
and a list of all the evidence considered, was furnished to 
the veteran in a Statement of the Case (SOC) that was issued 
in July 1997.

Additionally, the record shows that the RO included the 
veteran on the list of persons wishing to provide testimony 
before a traveling Member of the Board, and informed the 
veteran of said action, by letter dated in January 1998.  The 
veteran later on withdrew his request for such a hearing, and 
requested that his case be reviewed based on the evidence of 
record.  (See a VA Form 21-4138 submitted by the veteran in 
February 2000, and a Memorandum submitted by his 
representative, also to that effect, on the same date.)

By letter dated in April 1999, the veteran was informed that 
a copy of his medical record was being furnished to him, 
pursuant to a request from the veteran.  More recently, by 
letter dated in May 2002, the RO informed the veteran, in 
essence, and as required by the VCAA, of the evidence that he 
needed to submit to show entitlement to the benefits sought 
on appeal, and of the steps that would be taken by VA to 
further assist him in developing his claims on appeal.  It is 
noted that the RO also kept the veteran informed, in 
Supplemental Statements of the Case that were issued in April 
2000, December 2001, and May 2002, of the continued denials 
of both service connection claims, and of the reasons for 
those continued denials, after additional reviews by the RO 
of the claims on appeal pursuant to the submission of 
additional evidence.

Additionally, by letter dated in August 2002, the RO informed 
the veteran that his case was being transferred to the Board 
for appellate disposition and that he still had the right to 
submit additional evidence or argument, directly to the 
Board, within 90 days from the date of the letter.  
Additional evidence, in the form of the report of a December 
2001 private MRI of the veteran's left ankle, was thereafter 
received by the Board, and it has been made part of the 
record.  Regarding the two issues hereby being decided, the 
Board notes that the veteran has not provided any additional 
information or evidence, nor identified any additional 
pertinent evidence that may be available but not yet part of 
the record.  Thus, no additional assistance to the veteran is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the 
claims of entitlement to service connection for deep venous 
insufficiency, left leg, and venous insufficiency, left hand, 
have been made by the agency of original jurisdiction.  VA 
has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these two 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Factual background

A review of the veteran's service medical records reveals no 
complaints related to, nor diagnoses of, deep venous 
insufficiency of the left leg, or venous insufficiency of the 
left hand, at any time.  The veteran's report of medical 
history for separation purposes dated in July 1977 likewise 
is silent in that regard, and reveals the veteran's denial of 
ever having had, or currently having, cramps in the legs, 
foot trouble, or paralysis, and his stating that his state of 
health was "good."  The veteran's report of medical 
examination, of the same date, reveals no physical 
abnormalities and a normal clinical evaluation of the 
veteran's upper and lower extremities and vascular system.

The veteran filed his claim for service connection for deep 
venous insufficiency, left leg, and venous insufficiency, 
left hand, in May 1994, in essence claiming that, due to 
exposure to cold weather while on active duty, he had started 
to suffer from poor blood circulation in the legs and hands.  
A private medical record dated in March 1994 was associated 
with the record shortly thereafter, showing complaints of 
right and left hands and leg numbness "since 8 months ago," 
in a patient with Non-insulin-dependent diabetes mellitus 
(NIDDM), and an assessment that appears to read "rule out 
carpal tunnel syndrome versus neuropathy."  Another record, 
dated in May 1994, was associated with the file shortly after 
the veteran's filing of his service connection claims.  This 
record reveals that an electroneuromyographic study of the 
veteran's upper extremities revealed a "normal study," with 
no evidence of a peripheral polyneuropathy or entrapment 
neuropathy.

As indicated earlier in this decision, the veteran had a VA 
medical examination in November 1994, with the purpose of 
clarifying the nature and etiology of the claimed circulatory 
conditions.  According to the report of this examination, the 
veteran said that, while on active duty, he spent 19 hours on 
an airplane field with nuclear waste below zero, "sustaining 
injury to the right knee and legs" and almost suffering a 
frost bite.  He also was noted to have a history of NIDDM, 
for which he was being treated.  The veteran complained of 
numbness and paresthesias of the left leg associated with 
weakness of both legs, more in the right leg, and numbness on 
the tip of the left index finger.  On physical examination, 
there were trophic changes on both legs, with brownish color 
distally, and small ulcerations, and the legs were cold and 
had paresthesias.  Dorsalis pedis and posterior tibialis 
pulses were strongly felt, bilaterally.  The examiner noted 
that the veteran had had Doppler studies on both lower 
extremities in June 1994 "with the findings described on 
diagnoses."  The pertinent diagnoses were listed as deep 
venous insufficiency, bilaterally, moderate at the right leg 
and mild at the left leg, superficial venous insufficiency, 
bilaterally, mild on the right leg, and severe at the left 
leg, and left index finger scar secondary to laceration, 
healed.  Also, the examiner furnished the following opinion:

I[n] my opinion the circulatory 
deficiency in the left leg and left hand 
of this patient is not related to his 
service-connected disabilities.  It is 
due to his diabetes mellitus.

The reports of the June 1994 private Doppler studies are of 
record, and they confirm the above diagnoses.

Also of record are VA outpatient medical records dated in May 
2000 indicating that the veteran, a letter carrier by 
occupation, had a 10-year history of diabetes mellitus and 
complained of bilateral upper and lower extremity numbness, 
with a burning sensation in both lower extremities from the 
distal half of the legs to the feet.  The complaints were 
felt to be compatible with neuropathic changes.  More 
recently, a private neurologist rendered, in an October 2001 
consultation report, a diagnosis of "polyneuropathy, likely 
diabetic."

No medical opinion linking the claimed circulatory 
disabilities of the left leg and left hand is of record.

Legal analysis

At the outset, it is noted that service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

As shown in the above discussion of the factual background of 
this case, the record lacks competent evidence showing 
inservice manifestation of even symptoms of the claimed 
circulatory disabilities of the left leg and left hand.  In 
fact, the record is totally devoid of evidence showing any 
complaints related to the claimed disabilities of the left 
leg and left hand until 1994, when more than 16 years had 
elapsed since the veteran's separation from active military 
service.  Additionally, and more importantly, a VA physician 
has rendered an opinion essentially denying the existence of 
a nexus between the claimed circulatory disabilities of the 
left leg and left hand and service, and explaining that these 
conditions are actually secondary to the veteran's NIDDM, 
which was, according to the record, diagnosed in 1990, and 
for which the Board notes that the veteran is not service-
connected.

The Board acknowledges the fact that the veteran appears to 
believe that his claimed circulatory disabilities of the left 
hand and leg are causally related to his military service.  
However, not only did the first complaints related to any 
such disabilities appear more than 16 years after service, 
but there is no competent evidence showing that there is a 
nexus between the claimed conditions and service, and there 
is competent evidence specifically denying causation to 
service and linking these conditions to a nonservice-
connected medical condition.  The only statements attempting 
to link the claimed circulatory conditions with service are 
those subscribed by the veteran himself, essentially to the 
effect that he believes that his exposure to cold weather 
during service (which has not been verified) is the culprit 
for his current circulatory disturbances in his left leg and 
left hand.  In this regard, it is noted that it is the 
province of trained health care professionals to provide 
medical opinions as to the diagnosis of a disability or, as 
in the case at hand, as to the etiology of that disability.  
The veteran has not shown, nor claimed, for that matter, that 
he is a medical expert, capable of rendering medical 
opinions.  Thus, his statements attempting to link his 
claimed circulatory disabilities of the left leg and left 
hand to service have no probative value.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In view of the above, the Board finds that it is not shown 
that the circulatory deficiencies in the veteran's left leg 
and left hand are causally related to service.  Accordingly, 
the Board concludes that service connection for deep venous 
insufficiency of the left leg, and for venous insufficiency 
of the left hand, is not warranted.





CONTINUED ON THE NEXT PAGE


ORDER


 1.  Service connection for deep venous insufficiency, left 
leg, is denied.

2.  Service connection for venous insufficiency, left hand, 
is denied.



		
	R. ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

